I concur in this opinion because it is in line with the holdings of other courts in cases between individuals and between cities and individuals in tax cases. The principle has not been applied to states in tax suits, but inferentially, as noted hereafter, has been repudiated.
As I see it, the rule invoked applies to persons holding the legal title to secure the payment of one's debts and a sale for one debt with lien carries with it his entire title, but the state does not base its rights upon any claim of title or claim of right to the land itself, but simply has an interest in the land to the extent of the amount of taxes due.
But for the fact that the effect of the holding in Vieno v. Gibson,85 Tex. 432, 21 S.W. 1028, is that there can be but one foreclosure by a person holding several liens upon property, there could be no question that the rule would not apply to the state's statutory lien for taxes, under the authorities cited as a basis for the holding. But, notwithstanding the line of authorities, it appears to me that the rule cannot be applied to the state because of the Constitution and statute applicable to delinquent taxes. Section 15, art. 8, Const., provides that all assessments upon landed property shall be a special lien thereon. And it shall be subject to seizure and sale for the payment of all taxes, etc., due under such regulations as the Legislature may provide. *Page 518 
Article 7684, Rev.Stat. Vernon's Sayles; provides that all lands or lots which have been returned delinquent since 1885, "or may hereafter be returned delinquent or reported sold to the state or to any city; said taxes shall remain a lien upon the said land, and may be sold under the judgment of the court for all taxes, interest, shown to be due by such assessment for any preceding year." To me this language means that the state's lien shall remain for each and every year until the taxes are paid and cannot be divested except by payment. In Traylor v. State,19 Tex. Civ. App. 86, 46 S.W. 81, it is held that the lien remained where the land was reported sold to the state by virtue of this same statute, and the provision "shall remain a lien" applies with equal force to lands "returned delinquent," as to lands sold to the state or any city.